UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JULIE SMALL,
              Plaintiff,                             18-CV-5659 (BCM)
 -against-                                           ORDER
 MERRICK GARLAND,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.                                    6/8/21

       The Court has been informed that the parties' recent settlement conference was

unsuccessful. The proposed Joint Pretrial Order is due June 28, 2021. (See Dkt. No. 76.) Judge

Moses will conduct a trial scheduling conference on July 6, 2021, at 10:00 a.m., in Courtroom

20A of the Daniel Patrick Moynihan United States Courthouse. This is an in-person proceeding.

Counsel are advised to consult the Chief Judge's current entry protocols, available at

https://nysd.uscourts.gov/covid-19-coronavirus, in advance of the conference. As of the date of

this Order, masks are required in public areas of the courthouse, including Courtroom 20A,

regardless of vaccination status.

       At the conference, counsel should be prepared to propose a schedule for any limine motions

and for the submission of voir dire questions, requests to charge, a verdict sheet, and exhibit

binders, in anticipation of a November 1, 2021 trial date.

Dated: New York, New York
       June 8, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
